DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed 10/30/2022, with respect to claims 5, 7, 8, 14 and 15 have been fully considered and are persuasive.  The objections of the claims have been withdrawn. 

Applicant’s arguments, see page 10, filed 10/30/2022, with respect to claims 10, 12 and 13 have been fully considered and are persuasive.  The § 112(d) rejection of the claims has been withdrawn. 

Applicant’s arguments, see pages 10-11, filed 10/30/2022, with respect to claims 1 to 17 have been fully considered and are persuasive.  The prior art rejection of the claims has been withdrawn. 

	Applicant's arguments filed 10/30/2022 regarding the double patenting rejection have been fully considered but they are not persuasive. As discussed below, claims 1 and 7-8 are still not patentably distinct from claims 1 and 14-16 of the conflicting application. The new claim 21 is also not patentably distinct from claims 1 and 17 of the conflicting application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 8 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14-17 of copending Application No. 16/686,205 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current application 16/689,047
Copending application 16/686,205
Claim 1:
A method for producing a stator for an electrical machine, the method comprising the steps of: 

(a) providing the stator including a plurality of stator teeth arranged spaced apart from one another along a circumferential direction of a stator body and a ring-shaped stator body, from which the plurality of stator teeth for accommodating stator windings protrude, wherein a space is in each case embodied between two stator teeth adjacent to one another in the circumferential direction; 

(b) first injection molding of at least two stator teeth adjacent to one another in the circumferential direction with a plastic; 

(c) arranging at least one stator winding in the space; and 

(d) second injection molding of the at least one stator winding arranged in the space with the plastic, such that an air gap and/or air trap formed between the stator teeth injection molded in step (b) and the at least one stator winding after arranging the at least one stator winding in the space according to step (c), is filled with the plastic,


wherein at least one phase insulation, which is arranged in the space and which divides the space into a radially inner and into a radially outer subspace, is embodied during the injection molding with the plastic, such that first conductor elements of the at least one stator winding, which embody a first phase winding, can be arranged in a radially inner subspace, and second conductor elements of the at least one stator winding, which embody a second phase winding, which is electrically insulated with respect to the first phase winding, can be arranged in the radially outer subspace.
Claim 1:
A method for producing a stator for an electrical machine, comprising: 


providing a ring-shaped stator body, from which a plurality of stator teeth, which are arranged spaced apart from one another along a circumferential direction of the stator body, for accommodating stator windings protrude, wherein a space is in each case embodied between two stator teeth adjacent in the circumferential direction; 



first injection molding at least two stator teeth, which are adjacent in the circumferential direction, with a plastic;

arranging at least one stator winding in the space; and 

second injection molding the at least one stator winding arranged in the space with the plastic, so that at least one of an air gap and an air trap formed between the at least two stator teeth first injection molded and the at least one stator winding after arranging the at least one stator winding in the spac

Claim 14/1:
wherein at least one phase insulation arranged in the space, which divides the space into a radially inner subspace and a radially outer subspace, is embodied in the course of the injection molding with the plastic, so that first conductor elements of the stator winding, which embody a first phase winding, are arranged in the radially inner subspace, and second conductor elements of the stator winding, which embody a second phase winding, which is electrically insulated with respect to the first phase winding, are arranged in the radially outer subspace.
Claim 7/1:
wherein a phase insulation is formed in response to the injection molding of stator teeth or in response to the injection molding of the at least one stator winding or in a separate method step.
Claim 15/14:
wherein the phase insulation is formed in response to one of the first injection molding or the second injection molding, or in separately from the first and second injection moldings.
Claim 8/1:
wherein a phase insulation extends along the circumferential direction and connects an insulation layer of the plastic arranged on adjacent stator teeth to one another.
Claim 16/14:
wherein the phase insulation extends along the circumferential direction and connects an insulation layer of the plastic arranged on adjacent stator teeth to one another.
Claim 21:
A method for producing a stator for an electrical machine, the method comprising the steps of: 

(a) providing the stator including a plurality of stator teeth arranged spaced apart from one another along a circumferential direction of a stator body and a ring-shaped stator body, from which the plurality of stator teeth for accommodating stator windings protrude, wherein a space is in each case embodied between two stator teeth adjacent to one another in the circumferential direction; 

(b) first injection molding of at least two stator teeth adjacent to one another in the circumferential direction with a plastic; 

(c) arranging at least one stator winding in the space; and 

(d) second injection molding of the at least one stator winding arranged in the space with the plastic, such that an air gap and/or air trap formed between the stator teeth injection molded in step (b) and the at least one stator winding after arranging the at least one stator winding in the space according to step (c), is filled with the plastic,


wherein: 

the plastic injected onto surface sections of stator teeth is made of an electrically insulating first plastic material; 

the plastic embodying at least one phase insulation is made of a second plastic material, and 



the plastic embodying a first protective coating and/or a second protective coating is made of the second plastic material or of a third plastic material.
Claim 1:
A method for producing a stator for an electrical machine, comprising: 


providing a ring-shaped stator body, from which a plurality of stator teeth, which are arranged spaced apart from one another along a circumferential direction of the stator body, for accommodating stator windings protrude, wherein a space is in each case embodied between two stator teeth adjacent in the circumferential direction; 



first injection molding at least two stator teeth, which are adjacent in the circumferential direction, with a plastic;

arranging at least one stator winding in the space; and 

second injection molding the at least one stator winding arranged in the space with the plastic, so that at least one of an air gap and an air trap formed between the at least two stator teeth first injection molded and the at least one stator winding after arranging the at least one stator winding in the spac

Claim 17/1:
wherein: 

the plastic injected onto surface sections

the plastic embodying at least one phase insulation, which divides the space into a radially inner subspace and a radially outer subspace, is formed by a second plastic material, and 

the plastic embodying at least one protective coating, which at least partially surrounds a respective cooling duct in the space, is formed by the second plastic material or by a third plastic material.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the specific limitation of “wherein at least one phase insulation (58), which is arranged in the space (9) and which divides the space (9) into a radially inner (59a) and into a radially outer subspace (59b), is embodied during the injection molding with the plastic” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Merz (US 3,624,432) discloses a phase insulation (5) between the conductors (6), but fails to teach injection molding of conductor insulation and air gap/air trap.
Also, there are no clear motivation to incorporate Merz into Murakami, as Murakami’s coil portion is split in the circumferential direction.

    PNG
    media_image1.png
    784
    483
    media_image1.png
    Greyscale

Claims 2-5, 7-20 are allowable for depending upon claim 1.

Regarding claim 21, the specific limitation of “the plastic injected onto surface sections (51) of stator teeth (8) is made of an electrically insulating first plastic material (K1); the plastic embodying at least one phase insulation (58) is made of a second plastic material (K2), and the plastic embodying a first protective coating and/or a second protective coating (75) is made of the second plastic material (K2) or of a third plastic material (K3)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art, Murakami, discloses a motor casing (61) with a cooling channel (67) between the coil (71b), wherein an insulation (71c) is between a stator (71) and the coil (71b). Murakami does not disclose a phase insulation, wherein the phase insulation is of a different plastic material to the casing and the insulation. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINKI CHANG/Examiner, Art Unit 2834      

/AHMED ELNAKIB/Primary Examiner, Art Unit 2834